UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7927



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNNY B. MILLER, a/k/a Johnny Bernard Miller,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-92-101; CA-04-372-3)


Submitted:   April 28, 2005                    Decided:   May 4, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnny B. Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Johnny B. Miller, a federal prisoner, seeks to appeal the

district    court’s    order     construing       his       motion      to   amend     as   a

successive    motion     filed      under   28    U.S.C.      §   2255       (2000),    and

dismissing    it   for   lack    of    jurisdiction.              The    order   is     not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims      is     debatable        or    wrong       and   that     any

dispositive procedural rulings by the district court also are

debatable or wrong.         See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                    We have independently

reviewed the record and conclude that Miller has not made the

requisite     showing.      Accordingly,          we    deny      a     certificate         of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                               DISMISSED




                                       - 2 -